Citation Nr: 1443435	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for a brain tumor.

2.  Entitlement to service connection for left ear deafness, including as secondary to a brain tumor.

3.  Entitlement to service connection for left eye blindness, including as secondary to a brain tumor.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a July 2008 rating decision issued by the RO.  

The Board remanded the case for additional development of the record in June 2012.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board's June 2012 remand instructed the agency of original jurisdiction (AOJ) to obtain certain VA treatment records. As a result, VA obtained electronic copies of treatment records for the period from 1996 to 2012.  

However, a review of those records shows that the Veteran is receiving Social Security Administration (SSA) disability benefits due to impairments caused by his brain tumor.  They also indicate that his left ear deafness and left eye blindness occurred due to the tumor and/or surgery performed as the result of the tumor.

When the VA is put on notice of the existence of SSA records, VA must seek to obtain those records before proceeding with the appeal unless it is clear that they are not relevant. Lind v. Principi, 3 Vet. App. 494, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 270 (1992).  

In this case, the records appear to refer to the disorders for which the Veteran claims service connection and cannot be said to be irrelevant to his claims at this juncture.  

Additionally, a review of the VA treatment records reflects that the Veteran received other private treatment for his brain tumor.   The Veteran should be requested to identify and provide appropriate releases enabling VA to obtain copies of these records.

It also appears that the Veteran's brain tumor was diagnosed in or around 1995. It is unclear whether this was at a VA medical center or a private facility.  However, there are no VA or private treatment records for the period before 1996.  The records pertaining to the initial diagnosis of his brain tumor should be obtained if possible.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should appropriate steps to contact the Veteran and request that he identify all private treatment rendered for his claimed brain tumor, left ear deafness and left eye blindness and provide appropriate releases to enable VA to obtain copies of any records from any identified health care provider.   

If the Veteran identifies and provides releases for his private medical records, copies of all records should be obtained and associated with the record.  

If records are identified but cannot be obtained, VA should document the efforts that were made to obtain them and notify the Veteran of its inability to obtain the records.  The Veteran should also be notified that he may submit these records himself.

2.  The AOJ then should take all indicated action to determine whether the Veteran received any VA medical care prior to 1996.  If the Veteran did receive such treatment, then the relevant records should be obtained.  If there was no such treatment, this fact also should be documented in the claims file and the Veteran should be notified that no records were found.

3.  The AOJ also should take steps to obtain copies of any available records referable to the Veteran's receipt of disability benefits from SSA.  If the records have been destroyed or are otherwise unavailable, this should be documented in the claims file and the Veteran should be notified of VA's inability to obtain the records.

4.  The AOJ finally should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed brain tumor and any related left ear hearing low or left eye blindness.

The claims file should be made available to the examiner for review prior to examination. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) any disability manifested by a brain tumor with related left ear hearing loss or left eye blindness are due to an event or incident of his period of active service.  

The examination report must include complete rationale for all opinions and conclusions reached.  

5.  After completing all indicated development, the AOJ should readjudciate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 
  
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

